On April 23,2004, the defendant was sentenced to the following: Count I: Criminal Production or Manufacture of Dangerous Drugs, a Felony: Twenty (20) years in the Montana State Prison, with Five (5) years suspended; Count II: Criminal Possession of Dangerous Drugs, a Felony: Five (5) years in the Montana State Prison; and Count III: Criminal Possession of Drug paraphernalia, a Misdemeanor: Six (6) months in the Yellowstone County Detention Facility. Counts II and III are suspended and shall run concurrent with Count I.
On August 12, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Craig Shannon. Stillwater County Attorney, John Petak, III, was present at the Montana State Prison (MSP), however MSP staff failed to escort him to the hearing room in a timely fashion. Therefore, he was unable to participate at the hearing.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The *74defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 19th day of October, 2004.
The Sentence Review Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed, with respect to Count I, is clearly excessive. It is not commensurate with sentences imposed or similar sentences involving marijuana production where there is no accompanying distribution conviction. Also, the defendant has no prior criminal record other than misdemeanor driving offenses.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified as follows: Count I: Twenty (20) years in the Montana State Prison, with twelve and a half (12 Vz) years suspended. There will be no modification to the terms of Counts II and III, as they run concurrent to Count I. The conditions of the suspended sentence are to remain as impose'd in the April 23, 2004 sentence.
Done in open Court this 12th day of August, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary Day and Member, Hon. John Whelan.